DETAILED ACTION
 
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1,6-7,14 and 24-31 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:
Regarding Claim 1, Nagano et al. (US20020164069), herein Nagano teaches:
An additive manufacturing system comprising ([0002]): a laser array comprising a plurality of laser devices ([0196], Fig. 24, #22), each laser device of said plurality of laser devices configured to generate an energy beam (Fig. 24, #14) for forming a melt pool in a powder bed; at least one optical element comprising at least two lenses (Fig. 24, #4003 and 4001), each of the at least two lenses (Fig. 24, #4003 and 4001) corresponding to a respective laser device (Fig. 24, #223 and 221) and configured to receive a respective energy beam (Fig. 24, #143 and 141) from said respective laser device and to induce a power diffusion in the respective energy beam from said respective laser device; and at least one actuator coupled to said at least one optical element, wherein said at least one actuator physically manipulates an orientation of each of said at least two lenses independently of one another (Fig. 24, #20b1,a1 and 20b2,a3 positioning mechanism; [0092]). However, Nagano did not teach that plurality of laser devices are further configured to produce a plurality of beam spots defining a substantially linear beam spot pattern having a beam spot pattern length, each beam spot of the beam spot pattern corresponding to a respective energy beam, wherein the power diffusion elongates at least one of the beam spots in a direction that is at least one of substantially parallel and substantially perpendicular to the beam spot pattern length which is deemed novel and unobvious.
Regarding Claim 24, Nagano et al. (US20020164069), herein Nagano teaches:
An additive manufacturing system comprising ([0002]): a laser array comprising a plurality of laser devices ([0196], Fig. 24, #22), each laser device of said plurality of laser devices configured to generate an energy beam (Fig. 24, #14) for forming a melt pool in a powder bed; at least one optical element comprising at least two lenses (Fig. 24, #4003 and 4001), each of the at least two lenses (Fig. 24, #4003 and 4001) corresponding to a respective laser device (Fig. 24, #223 and 221) and configured to receive a respective energy beam (Fig. 24, #143 and 141) from said respective laser device and to induce a power diffusion in the respective energy beam from said respective laser device; and at least one actuator coupled to said at least one optical element, wherein said at least one actuator physically manipulates an orientation of each of said at least two lenses independently of one another (Fig. 24, #20b1,a1 and 20b2,a3 positioning mechanism; [0092]). However Nagano didn’t explicitly teach that  plurality of laser devices are further configured to produce a plurality of beam spots defining a substantially linear beam spot pattern having a beam spot pattern length, each beam spot of the beam spot pattern corresponding to a respective energy beam, wherein the power diffusion varies along the beam spot pattern length is unique and novel.
Regarding Claim 28, Nagano discloses an additive manufacturing system comprising ([0002]): a laser array comprising a plurality of laser devices ([0196], Fig. 24, #22), each laser device of said plurality of laser devices configured to generate an energy beam (Fig. 24, #14) for forming a melt pool in a powder bed; at least one optical element comprising at least two lenses (Fig. 24, #4003 and 4001), each of the at least two lenses (Fig. 24, #4003 and 4001) corresponding to a respective laser device (Fig. 24, #223 and 221) and configured to receive a respective energy beam (Fig. 24, #143 and 141) from said respective laser device and to induce a power diffusion in the respective energy beam from said respective laser device; and at least one actuator coupled to said at least one optical element, wherein said at least one actuator physically manipulates an orientation of each of said at least two lenses independently of one another (Fig. 24, #20b1,a1 and 20b2,a3 positioning mechanism; [0092]). However Nagano didn’t explicitly teach that  plurality of laser devices are further configured to produce a plurality of beam spots defining a two-dimensional beam spot array having a beam spot array length and a beam spot array width, each beam spot of the beam spot array corresponding to a respective energy beam, wherein the power diffusion diagonally elongates at least one of the beam spots relative to each of the beam spot array length and the beam spot array width is deemed novel and unobvious.
Conclusion

	Any inquiry concerning this communication or earlier communications from the examiner should be directed to DEBJANI ROY whose telephone number is (571)272-8019. The examiner can normally be reached 9:30-5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alison HIndenlang can be reached on 571-700-7001. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DEBJANI ROY/Examiner, Art Unit 1741                                                                                                                                                                                                        

/ALISON L HINDENLANG/Supervisory Patent Examiner, Art Unit 1741